DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the After Final filed on 02/12/2021.  
Claim(s) 1, 4-8, 10-15, 17 is/are pending in the application.
Claim(s) 2-3, 9, 16 was/were previously canceled.

Allowable Subject Matter
Claim(s) 1, 4-8, 10-15, 17 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim(s) 1, 4-8, 10-15, 17 was/were carefully reviewed and a search with regards to independent claim(s) 1, 15, 17 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1, 4-8, 10-15, 17 and specifically independent claim(s) 1, 15, 17, the prior art search was found to neither anticipate nor suggest a(n) method/apparatus/medium of/for producing an output image to be displayed on a virtual reality display, the output image representing a scene to be viewed by a user of the virtual reality display, the method comprising: prior to rendering a plurality of component images, determining one or more predicted elements of a predicted view pose based at least in part on a detected motion of the user; rendering a plurality of component images based on the one or more predicted elements, each component image corresponding to an associated depth within the scene; subsequently detecting one or more elements of a view pose, corresponding to degrees of freedom of motion of the user, to which the output image is to correspond; deriving an output image part from each of the plurality of component images based on a difference between the one or more predicted elements and the one or more detected elements; and overlaying each of the output image parts, to produce the output image corresponding to the determined one or more elements of the view pose; and outputting the output image as a virtual reality display frame (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612